Exhibit 10.11

 

2007 STOCK INCENTIVE PLAN
STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT

 

EMRISE Corporation, a Delaware corporation (the “Company”), pursuant to its 2007
Stock Incentive Plan, hereby grants to the holder listed below (“Participant”),
an option to purchase the number of shares of the Common Stock set forth below
(the “Option”). This Option is subject to all of the terms and conditions as set
forth herein and in the Stock Option Agreement attached hereto as Exhibit A (the
“Stock Option Agreement”) and the Plan, which are incorporated herein by
reference. Unless otherwise defined herein, terms defined in the Plan shall have
the same defined meanings in this Grant Notice and the Stock Option Agreement.

 

Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Total Number of Shares:

 

 

Subject to the Option

 

 

 

 

 

Exercise Price per Share:

 

$

 

 

 

Total Exercise Price:

 

$

 

 

 

Expiration Date:

 

 

 

 

 

Type of Option:

 

£ Incentive Stock Option   £ Non-Qualified Stock Option

 

 

 

Vesting Schedule:

 

 

 

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan or the Option.

 

EMRISE CORPORATION

PARTICIPANT

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

Email Address:

 

Address:

 

 

Address:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO STOCK OPTION GRANT NOTICE

 

STOCK OPTION AGREEMENT

 

Pursuant to the Stock Option Grant Notice (“Grant Notice”) to which this Stock
Option Agreement (this “Agreement”) is attached, EMRISE Corporation, a Delaware
corporation (the “Company”), has granted to Participant an option under the
Company’s 2007 Stock Incentive Plan to purchase the number of shares of the
Common Stock as indicated in the Grant Notice.

 

ARTICLE I
GENERAL

 

1.1           Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings ascribed thereto in the Plan
and the Grant Notice.

 

1.2           Incorporation of Terms of Plan. The Option is subject to the terms
and conditions of the Plan which are incorporated herein by reference.

 

ARTICLE II
GRANT OF OPTION

 

2.1           Grant of Option. In consideration of Participant’s past and/or
continued employment with or service to the Company or a Subsidiary and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company irrevocably grants to
Participant the option to purchase any part or all of an aggregate of the number
of shares of Common Stock set forth in the Grant Notice, upon the terms and
conditions set forth in the Plan and this Agreement (the “Option”). Unless
designated as a Non-Qualified Stock Option in the Grant Notice, the Option shall
be an Incentive Stock Option to the maximum extent permitted by law.

 

2.2           Exercise Price. The exercise price of the shares of Common Stock
subject to the Option shall be as set forth in the Grant Notice, without
commission or other charge; provided, however, that (i) the exercise price per
share of the shares subject to the Option shall not be less than 100% of the
Fair Market Value of a share of Common Stock on the Grant Date, and (ii) if this
Option is designated as an Incentive Stock Option, the exercise price per share
of the shares subject to the Option shall not be less than 110% of the Fair
Market Value of a share of Common Stock on the Grant Date in the case of a
Participant then owning (within the meaning of Section 424(d) of the Code) more
than 10% of the total combined voting power of all classes of stock of the
Company or any “subsidiary corporation” of the Company or any “parent
corporation” of the Company (each within the meaning of Section 424 of the
Code).

 

2.3           Consideration to the Company. In consideration of the grant of the
Option by the Company, Participant agrees to render faithful and efficient
services to the Company or any Subsidiary. Nothing in the Plan or this Agreement
shall confer upon Participant any right to (a) continue in the employ of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to

 

Exhibit A
To Stock Option Grant Notice

 

--------------------------------------------------------------------------------


 

discharge Participant, if Participant is an Employee, or (b) continue to provide
services to the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company or its Subsidiaries, which are hereby
expressly reserved, to terminate the services of Participant, if Participant is
a consultant, at any time for any reason whatsoever, with or without Cause,
except to the extent expressly provided otherwise in a written agreement between
the Company, a Subsidiary and Participant, or (c) continue to serve as a member
of the Board or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to discharge Participant in
accordance with the Company’s Bylaws.

 

ARTICLE III
PERIOD OF EXERCISABILITY

 

3.1           Commencement of Exercisability.

 

(a)   Subject to the provisions of this Section 3.1 and Sections 3.3, the Option
shall become vested and exercisable in such amounts and at such times as are set
forth in the Grant Notice; provided, however, that, except as set forth in
writing by the Administrator, no Option shall be exercisable by any Holder who
is then subject to Section 16 of the Exchange Act within the period ending six
months after the Grant Date.

 

(b)   The Option shall automatically vest in full upon (i) the occurrence of a
Change in Control, (ii) the date of Participant’s Termination of Employment or
Termination of Directorship by the Company or any Subsidiary unless such
termination constituted a termination for Cause.

 

(c)   Subject to the provisions of Section 3.1(b), no portion of the Option
which is unexercisable at the date of Participant’s Termination of Employment,
Termination of Consultancy or Termination of Directorship, as applicable, shall
thereafter become vested and exercisable, except as may be otherwise provided by
the Administrator or as set forth in a written agreement between the Company and
Participant.

 

(d)   Notwithstanding anything herein to the contrary, this Option shall not be
exercisable by any Holder until and unless the Option and the shares underlying
the Option are qualified in the State of California.

 

3.2           Duration of Exercisability. The installments provided for in the
vesting schedule set forth in the Grant Notice are cumulative. Each such
installment which becomes vested and exercisable pursuant to the vesting
schedule set forth in the Grant Notice shall remain vested and exercisable until
it becomes unexercisable under Section 3.3.

 

3.3           Expiration of Option. The Option may not be exercised to any
extent by anyone after the first to occur of the following events:

 

(a)   The Expiration Date set forth on the Grant Notice;

 

(b)   The expiration of ten years from the Grant Date;

 

A-2

--------------------------------------------------------------------------------


 

(c)   If this Option is designated as an Incentive Stock Option and Participant
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than 10% of the total combined voting power of all classes of
stock of the Company or any “subsidiary corporation” of the Company or “parent
corporation” of the Company (each within the meaning of Section 424 of the
Code), the expiration of five years from the date the Option was granted; or

 

(d)   Except as set forth in a written agreement with the Company, the
expiration of one calendar year following the date of Participant’s Termination
of Employment or Termination of Directorship if such termination occurs other
than by reason of Participant’s death or disability, unless such termination
constituted a termination for Cause;

 

(e)   The expiration of one year following the date of Participant’s Termination
of Employment or Termination of Directorship by reason of Participant’s death or
disability; or

 

(f)    The date of Participant’s Termination of Employment or Termination of
Directorship by the Company or any Subsidiary by reason of Participant’s
discharge for Cause.

 

Participant acknowledges that an Incentive Stock Option exercised more than
three months after Participant’s termination of status as an Employee, other
than by reason of death or disability, will be taxed as a Non-Qualified Stock
Option.

 

3.4           Special Tax Consequences. Participant acknowledges that, to the
extent that the aggregate Fair Market Value (determined as of the time the
Option is granted) of all shares of Common Stock with respect to which Incentive
Stock Options, including the Option, are exercisable for the first time by
Participant in any calendar year exceeds $100,000 (or such other limitation as
imposed by Section 422(d) of the Code), the Option and such other options shall
be treated as not qualifying under Section 422 of the Code but rather shall be
considered Non-Qualified Stock Options. Participant further acknowledges that
the rule set forth in the preceding sentence shall be applied by taking Options
and other “incentive stock options” into account in the order in which they were
granted, as determined under Section 422(d) of the Code and the Treasury
Regulations thereunder.

 

ARTICLE IV
EXERCISE OF OPTION

 

4.1           Person Eligible to Exercise. Except as provided in Sections
5.2(b), during the lifetime of Participant, only Participant may exercise the
Option or any portion thereof (unless it has been disposed of pursuant to a
DRO). Subject to such conditions and procedures as the Administrator may
require, a Permitted Transferee may exercise the Option or any portion thereof
during Participant’s lifetime. Subject to such conditions and procedures as the
Administrator may require, after the death of Participant, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3, be exercised by Participant’s personal
representative, by any person empowered to do so under the deceased

 

A-3

--------------------------------------------------------------------------------


 

Participant’s will or under the then applicable laws of descent and
distribution, or by a Permitted Transferee.

 

4.2           Partial Exercise. Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 3.3.

 

4.3           Manner of Exercise. The Option, or any exercisable portion
thereof, may be exercised solely by delivery to the Secretary of the Company or
such other person or entity designated by the Board, or his, her, or its office,
as applicable, of all of the following prior to the time when the Option or such
portion thereof becomes unexercisable under Section 3.3:

 

(a)   An exercise notice in writing signed by Participant or any other person
then entitled to exercise the Option or portion thereof, stating that the Option
or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Administrator. Such notice shall be
substantially in the form attached as Exhibit A to this Agreement (or such other
form as is prescribed by the Administrator); and

 

(b)   Subject to Section 6.2(d) of the Plan:

 

(i)            Full payment (in cash or by check) for the shares with respect to
which the Option or portion thereof is exercised; or

 

(ii)           Such payment may be made, in whole or in part, through the
delivery of shares of Common Stock which have been owned by Participant for at
least six months, duly endorsed for transfer to the Company with a Fair Market
Value on the date of delivery equal to the aggregate exercise price of the
Option or exercised portion thereof; or

 

(iii)          Through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to shares of Common Stock then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided, that payment of such
proceeds is made to the Company upon settlement of such sale; or

 

(iv)          Subject to any applicable laws, any combination of the
consideration provided in the foregoing paragraphs (i), (ii) and (iii); and

 

(c)   A bona fide written representation and agreement, in such form as is
prescribed by the Administrator, signed by Participant or the other person then
entitled to exercise such Option or portion thereof, stating that the shares of
Common Stock are being acquired for Participant’s own account, for investment
and without any present intention of distributing or reselling said shares or
any of them except as may be permitted under the Securities Act and then
applicable rules and regulations thereunder and any other applicable law, and
that Participant or other person then entitled to exercise such Option or
portion thereof will indemnify the Company against and hold it free and harmless
from any loss, damage, expense or liability resulting to the Company if any sale
or distribution of the shares by such person is

 

A-4

--------------------------------------------------------------------------------


 

contrary to the representation and agreement referred to above. The written
representation and agreement referred to in this subsection (c) shall, however,
not be required if the shares to be issued pursuant to such exercise have been
registered under the Securities Act, and such registration is then effective in
respect of such shares; and

 

(d)   The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which may be in the form of
consideration used by Participant to pay for such shares under Section 4.3(b),
subject to Section 12.5 of the Plan; and

 

(e)   In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than Participant, appropriate proof
of the right of such person or persons to exercise the Option; and

 

(f)    Such other representations and documents as the Administrator, in its
absolute discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal or state
securities laws or regulations.

 

4.4           Conditions to Issuance of Stock Certificates. The shares of Common
Stock deliverable upon the exercise of the Option, or any portion thereof, may
be either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any shares
of Common Stock purchased upon the exercise of the Option or portion thereof
prior to fulfillment of all of the following conditions:

 

(a)   The admission of such shares to listing on all stock exchanges or
quotation systems on which such class of stock is then listed or admitted for
trading;

 

(b)   The completion of any registration or other qualification of such shares
under any state or federal law, or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

 

(c)   The obtaining of any approval or other clearance from any state or federal
governmental agency that the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

 

(d)   The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may establish from time to time for reasons of
administrative convenience, provided that in no event shall such lapse
constitute an additional deferral of compensation under Section 409A of the
Code; and

 

(e)   The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which may be in the form of
consideration used by Participant to pay for such shares under Section 4.3(b),
subject to Section 12.5 of the Plan.

 

4.5           Rights as Stockholder. The holder of the Option shall not be, nor
have any of the rights or privileges of, stockholders of the Company in respect
of any shares purchasable upon

 

A-5

--------------------------------------------------------------------------------


 

the exercise of any part of an Option unless and until certificates representing
such shares have been issued by the Company to such holder.

 

ARTICLE V
OTHER PROVISIONS

 

5.1           Administration. The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the Option. In its absolute discretion, the Board
may at any time and from time to time exercise any and all rights and duties of
the Administrator under the Plan and this Agreement.

 

5.2           Option Not Transferable.

 

(a)   Subject to Section 5.2(b), the Option may not be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until the shares underlying the Option have been issued, and all
restrictions applicable to such shares have lapsed.  Neither the Option nor any
interest or right therein shall be liable for the debts, contracts or
engagements of Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

(b)   Notwithstanding Section 5.1(a), with the consent of the Administrator and
to the extent the Option is not intended to qualify as an Incentive Stock
Option, the Option may be transferred to one or more Permitted Transferees,
subject to the terms and conditions set forth in Section 12.1(b) of the Plan.

 

5.3           Restrictive Legends and Stop-Transfer Orders.

 

(a)   The share certificate or certificates evidencing the shares of Stock
purchased hereunder shall be endorsed with any legends that may be required by
state or federal securities laws.

 

(b)   Participant agrees that, the Administrator may, in its absolute
discretion, take whatever additional actions it deems appropriate to ensure the
observance and performance of the representations and agreements set forth
herein;

 

(c)   Participant agrees that, the Administrator may, in its absolute
discretion, take whatever additional actions it deems appropriate to effect
compliance with the Securities Act and any other federal or state securities
laws or regulations and any other

 

A-6

--------------------------------------------------------------------------------


 

applicable law, including, without limitation, placing legends on share
certificates and issuing stop-transfer orders covering such shares. Without
limiting the generality of the foregoing, the Administrator may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on an Option exercise does not violate the Securities Act.

 

(d)   The Company shall not be required: (i) to transfer on its books any shares
of Common Stock that have been sold or otherwise transferred in violation of any
of the provisions of this Agreement, or (ii) to treat as owner of such shares of
Common Stock or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such shares shall have been so transferred.

 

5.4           Shares to Be Reserved. The Company shall at all times during the
term of the Option reserve and keep available such number of shares of Common
Stock as will be sufficient to satisfy the requirements of this Agreement.

 

5.5           Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice. By a notice given pursuant to this Section 5.5, either party
may hereafter designate a different address for notices to be given to that
party. Any notice which is required to be given to Participant shall, if
Participant is then deceased, be given to the person entitled to exercise his or
her Option pursuant to Section 4.1 by written notice under this Section 5.5. Any
notice shall be deemed duly given when sent via email or when sent by certified
mail (return receipt requested) and deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.

 

5.6           Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

5.7           Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the internal laws of the State of Delaware
without regard to conflicts of laws principles thereof. Should any provision of
this Agreement be determined by a court of law to be illegal or unenforceable,
the other provisions shall nevertheless remain effective and shall remain
enforceable.

 

5.8           Conformity to Securities Laws. Participant acknowledges that the
Plan is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and
rules promulgated by the Securities and Exchange Commission thereunder, and
state securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

5.9           Amendments. This Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by Participant or such
other person as may be

 

A-7

--------------------------------------------------------------------------------


 

permitted to exercise the Option pursuant to Section 4.1 and by a duly
authorized representative of the Company.

 

5.10         Successors and Assigns. The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon Participant and his or her heirs, executors, administrators, successors and
assigns.

 


1.1           NOTIFICATION OF DISPOSITION. IF THIS OPTION IS DESIGNATED AS AN
INCENTIVE STOCK OPTION, PARTICIPANT SHALL GIVE PROMPT NOTICE TO THE COMPANY OF
ANY DISPOSITION OR OTHER TRANSFER OF ANY SHARES OF COMMON STOCK ACQUIRED UNDER
THIS AGREEMENT IF SUCH DISPOSITION OR TRANSFER IS MADE (A) WITHIN TWO YEARS FROM
THE GRANT DATE WITH RESPECT TO SUCH SHARES OR (B) WITHIN ONE YEAR AFTER THE
TRANSFER OF SUCH SHARES TO HIM. SUCH NOTICE SHALL SPECIFY THE DATE OF SUCH
DISPOSITION OR OTHER TRANSFER AND THE AMOUNT REALIZED, IN CASH, OTHER PROPERTY,
ASSUMPTION OF INDEBTEDNESS OR OTHER CONSIDERATION, BY PARTICIPANT IN SUCH
DISPOSITION OR OTHER TRANSFER.


 

5.11         Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

5.12         Entire Agreement. The Plan and this Agreement (including all
Exhibits hereto) constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT A
TO STOCK OPTION AGREEMENT

 

FORM OF EXERCISE NOTICE

 

Effective as of today,                             ,                         
the undersigned (“Participant”) hereby elects to exercise Participant’s option
to purchase                        shares of the Common Stock (the “Shares”) of
EMRISE Corporation, a Delaware corporation (the “Company”), under and pursuant
to the 2007 Stock Incentive Plan and the Stock Option Grant Notice and Stock
Option Agreement dated                                (the “Option Agreement”).
Capitalized terms used herein without definition shall have the meanings given
in the Option Agreement.

 

Grant Date:

 

 

 

 

 

Number of Shares as to

 

 

which Option is Exercised:

 

 

 

 

 

Exercise Price per Share:

 

$

 

 

 

Total Exercise Price:

 

$

 

 

 

Certificate to be issued in name of:

 

 

 

 

 

Payment delivered herewith:

 

$                  (Representing the full Exercise Price for the Shares, as well
as any applicable

 

 

withholding tax) Form of Payment:

 

 

 

 

(Please specify)

 

 

 

Type of Option:

 

£ Incentive Stock Option   £ Non-Qualified Stock Option

 

Participant acknowledges that Participant has received, read and understood the
Plan and the Option Agreement. Participant agrees to abide by and be bound by
their terms and conditions. Participant understands that Participant may suffer
adverse tax consequences as a result of Participant’s purchase or disposition of
the Shares. Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice. The Plan and Option Agreement are incorporated herein by
reference. This Exercise Notice, the Plan and the Option Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.

 

ACCEPTED BY:

 

EMRISE CORPORATION

PARTICIPANT

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

Address:

 

 

Address:

 

 

 

Exhibit A
To Stock Option Agreement

 

--------------------------------------------------------------------------------